Citation Nr: 9930572	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-14 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of overpayment of $12,620.00.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to September 
1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied waiver of overpayment.  

The Board notes that the veteran was informed of an 
overpayment in the amount of $229.00 in September 1991.  No 
request for a waiver of this debt was received until 
November 1995, well beyond the 180-day time limit for filing 
for a waiver.  38 C.F.R. § 1.963(b).  Such a request is not 
timely and waiver of such overpayment is not currently before 
the Board.  


FINDINGS OF FACT

1. In November 1979, the veteran was awarded improved pension 
benefits.  

2. On Improved Pension Eligibility Verification Reports 
(EVRs) signed and submitted in 1986 through 1989, the 
veteran reported that he had no earned income from 
employment for the period 1985 through 1988.

3. Information from the State of California revealed that the 
veteran had income from 1985 through 1988.

4. The creation of the overpayment was not the result of 
fraud, misrepresentation or bad faith on the part of the 
veteran.  

5. The creation of the overpayment was the fault of the 
veteran.

6. Collection of the overpayment would result in undue 
hardship to the veteran and would defeat the purpose of 
the special monthly pension benefits currently being paid 
to the veteran.  


CONCLUSIONS OF LAW

1. The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. §§ 1.962(b), 1.965(b) (1998).  

2. Recovery of the overpayment is against equity and good 
conscience and waiver of the overpayment is warranted.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran was born in June 1920.  Notations in the 
veteran's service medical records indicate that the veteran 
ended his education after completion of the 6th grade.  In 
his claim for VA benefits, received in September 1944, the 
veteran reported completion of the 5th grade.  Physical 
examination in November 1946 reported completion of the 6th 
grade.  In his claim for VA benefits, received in April 1970, 
the veteran reported completion of the 8th grade.  

In November 1979, the veteran's election of improved pension 
became effective.  The veteran was informed that he had to 
notify VA immediately if there was any change in his income 
or net worth, and that failure to notify VA could result in 
an overpayment.  The veteran was notified that the rate of 
his VA pension was directly related to his income and the 
rate of pension must be reduced whenever he received income 
from another source.  The veteran was told to notify VA 
immediately of any income other than that reported and that 
failure to do so would result in creation of an overpayment.  

In August 1991, the RO informed the veteran that a study 
conducted by VA and the State of California had verified that 
he had been employed and earned wages from 1985 to 1988.  The 
veteran's EVRs from this period did not report any income 
earned from work.  In an administrative decision, dated in 
October 1991, the RO found that the veteran had intentionally 
misrepresented facts to VA regarding his employment status 
resulting in an overpayment of $12,730.00.  

In an undated statement from the veteran, he reported that he 
had the use of only one eye and was 72-years old.  He stated 
that if any more of his benefit check was withheld, he would 
be unable to meet his living expenses.  Medical records note 
a diagnosis of glaucoma as early as January 1992.  

In June 1995, the veteran was informed that he had failed to 
report income from 1990 to 1992 and that such action had 
resulted in an overpayment of benefits.  In April 1996, the 
veteran was notified that his benefits would be terminated 
effective February 1, 1993, due to an increase in countable 
income.  On a Financial Status Report (FSR), dated in August 
1997, the veteran reported expenses equal to income.  

In a claim for benefits filed in January 1998, the veteran 
reported that he was totally blind and required constant 
assistance with daily living.  On a VA examination in June 
1998, the physician noted that the veteran had no light 
perception in either eye.  The examiner noted an impression 
of phthisis "bulvi" in both eyes, likely secondary to 
glaucoma or treatment for glaucoma with no hope for 
improvement in his vision.  In July 1998, the veteran was 
grated entitlement to special monthly pension based on the 
need for aid and attendance.  

In July 1998, the RO granted partial waiver in the amount of 
$20,655.00.  The RO stated that the debt arising out of the 
award of November 1991 in the amount of $12,620.00 was due to 
misrepresentation.  The remaining debt was $20,655.00, 
and the RO found no evidence of fraud, misrepresentation, or 
bad faith in creation of this debt.  The RO stated that 
hardship was shown and waiver was granted in the amount of 
$20,655.00.  


II. Analysis

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. §§ 1.962, 1.963(a) (1998).  However, recovery of an 
overpayment of disability pension benefits may not be waived 
where there is an indication of fraud, misrepresentation, or 
bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  If 
misrepresentation is involved, the misrepresentation must be 
more than non-willful or mere inadvertence.  38 C.F.R. § 
1.962(b).  In making a determination, as to whether equity 
and good conscience prohibit recovery of an overpayment, the 
Board must consider the following:  1) fault of the debtor; 
2) balancing of fault; 3) undue hardship; 4) defeat the 
purpose for which benefits were intended; 5) unjust 
enrichment to the debtor; and 6) changing position to 
one's detriment based on reliance of VA benefits.  38 C.F.R. 
§ 1.965(a) (1998).  The veteran contends, in effect, that 
recovery of the overpayment would result in undue financial 
hardship.  The veteran contends, in effect, that recovery of 
the overpayment would result in undue financial hardship.

A review of the record reveals that the veteran was informed 
that income from all sources must be reported to VA.  He was 
further advised of the consequences of failing to do so.  The 
record shows that he failed to report the receipt of wage 
income in all EVRs submitted for the period of 1985 through 
1988, as requested.  Although the veteran failed to report 
wage income during this the period of 1985 through 1988, 
there are factors are inconsistent with active 
misrepresentation.  The Board notes that the veteran has only 
a grade school education.  The veteran reported that he ended 
his schooling between the 5th  and 8th grades.  The Board 
further notes that the veteran was awarded special monthly 
pension based on the need of raid and attendance, effective 
January 30, 1998, due to blindness secondary to glaucoma.  
VA examination in June 1998 noted that the veteran had no 
light perception in either eye, and the record shows a 
diagnosis of glaucoma as early as January 1992.  The Board 
concludes that the veteran's limited education, deteriorating 
vision, and age militate against a determination of 
intentional misrepresentation.

The Board must then address the factors for determining 
whether waiver is warranted.  The Board finds that creation 
of the overpayment was the fault of the veteran.  Although 
the veteran reported that he submitted his information to his 
representative to complete the EVR, the veteran is ultimately 
responsible for submitting correct and complete information 
to VA.  However, the Board finds that collection of the 
resulting indebtedness would result in undue hardship to the 
veteran.  The veteran is currently receiving special monthly 
pension based on the need for aid and attendance due to 
blindness secondary to glaucoma.  He reported expenses 
equivalent to his current income and any reduction in his 
income would result in inability to meet living expenses.  
In addition, the Board notes that an award of aid and 
attendance is granted in cases where the veteran is so 
helpless as to be in need of aid and attendance.  To collect 
the previous overpayment would defeat the purpose for which 
these benefits were intended.  Therefore, the Board finds 
that a waiver of overpayment is warranted in the instant 
case.  


ORDER

Entitlement to a waiver of the overpayment of $12,620.00 is 
granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

